Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 14, 2004, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant headed the bedspread department of a manufacturing company. On June 28, 2004, the owner of the company held a meeting during which claimant became disruptive and was told to leave. After claimant was ejected from the meeting, he became embroiled in a heated exchange with his supervisor which resulted in the police being called, although no charges were filed. Following this incident, the owner directed claimant to go home to calm down and to report to work the following day. Claimant, however, failed to return to work purportedly because he was afraid of his supervisor. Claimant subsequently applied for unemployment insurance benefits but the Unemployment Insurance Appeal Board rejected his application because *628he voluntarily left his employment without good cause. Claimant now appeals.
We affirm. While fear for one’s safety may constitute good cause for leaving employment (see Matter of Weaver [Commissioner of Labor], 6 AD3d 857, 857-858 [2004]; Matter of Kingston [Commissioner of Labor], 4 AD3d 716, 717 [2004]), there is no evidence in the record to indicate that claimant had a reasonable ground to believe his safety was in jeopardy if he returned to work. Although he testified that his supervisor threatened him with physical harm during their exchange, the supervisor denied this and stated that the confrontation was purely verbal in nature. In any event, claimant conceded that he failed to inform the owner of his supervisor’s alleged threatening conduct. Under these circumstances, substantial evidence supports the Board’s decision.
Cardona, P.J., Mercure, Carpinello, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.